IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 106 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
WILLIAM JOSEPH KEMP,          :
                              :
               Petitioner     :


                                   ORDER


PER CURIAM
      AND NOW, this 27th day of August, 2015, the Petition to Exceed Word Count

Limitation is DENIED.